STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0761
VERSUS

WILLIAM WALLACE SEPTEMBER 12, 2022
In Re: William Wallace, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. 01-11-0577.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT GRANTED. The trial court is ordered to proceed toward
disposition of relator’s “motion for production of trial court
transcript proceedings,” filed May 13, 2022, on or before
October 12, 2022, if it has not already done so.

COURT OF APPEAL, FIRST CIRCUIT

acl)

DEPUTY CLERK OF COURT
FOR THE COURT